946 F.2d 885
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Lee KAPLAN, Plaintiff-Appellant,v.William W. WILKINS, Jr., Defendant-Appellee.
No. 91-6595.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 9, 1991.Decided Oct. 8, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   Malcolm J. Howard, District Judge.  (CA-91-240-CRT-H)
Michael Lee Kaplan, appellant pro se.
E.D.N.C.
AFFIRMED.
Before WIDENER, PHILLIPS and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Michael Lee Kaplan, a federal inmate serving a one-year sentence, challenges on equal protection grounds the statutory scheme of 18 U.S.C. § 3624(b), which permits most inmates serving sentences of more than one year to earn good time credits.   Inmates serving sentences of one year or less are precluded from earning such credits.   The district court found no equal protection violation.   We affirm.


2
Kaplan's equal protection claim involves neither a suspect class nor a fundamental right.   See Pryor v. Brennan, 914 F.2d 921, 923 (7th Cir.1990).   Therefore, the analysis of his claim focuses on whether there is a rational basis for the legislation at issue.   Id.


3
By enacting a statutory scheme for the award of good time credits, Congress hoped to promote good behavior and to improve prisoner morale, which could be significantly harmed by long prison sentences.   The need to promote prisoner morale is not as necessary in the case of short-term inmates, and Congress did not want, through the enactment of a good time statute, to "excessively lighten the impact of incarceration for" inmates with relatively short sentences.   De Simone v. Norton, 404 F.Supp. 964, 967 (D.Conn.1975).*


4
We accordingly conclude that 18 U.S.C. § 3624(b) has a rational basis and does not violate equal protection guarantees.   Accordingly, we affirm the order of the district court.   As our review of the record and other materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.


5
AFFIRMED.



*
 While the case addressed 18 U.S.C. § 4161, the predecessor to § 3624(b) the stated congressional purpose behind § 4161 applies with equal force to § 3624(b)